—Motion by the appellant for reargument of an appeal from a judgment of the Supreme Court, Kings County, rendered April 13, 1992, which was determined by decision and order of this Court dated June 9, 1997.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, it is
Ordered that the motion is granted, and upon reargument, it is
Ordered that the unpublished decision and order of this Court dated June 9, 1997, is recalled and vacated and the following decision and order is subsituted therefor:
Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered April 13, 1992, convicting him of robbery in the first degree, robbery in the second degree, and attempted robbery in the first degree, upon a jury verdict, and imposing sentence. By decision and order of *586this Court, dated March 11, 1996, the matter was remitted to the Supreme Court, Kings County, to hear and report on that branch of the defendant’s omnibus motion which was to suppress identification testimony, and the appeal was held in abeyance in the interim (see, People v Thomas, 225 AD2d 641). The Supreme Court, Kings County, has conducted a hearing and submitted its report to this Court. Justice Altman has been substituted for the late Justice Balletta (22 NYCRR 670.1 [c]).
Ordered that the judgment is affirmed.
The showup identification, which took place in close spatial and temporal proximity to the commission of the crime, was proper (see, People v Duuvon, 77 NY2d 541, 542; People v Falcon, 228 AD2d 517; People v Mack, 224 AD2d 448; People v Attebery, 223 AD2d 714).
The defendant’s remaining contentions are either improperly before this court, unpreserved for appellate review, or without merit. O’Brien, J. P., Copertino, Pizzuto and Altman, JJ., concur.